DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a system for estimating a location for an orientation of an invasive medical device, classified in A61B34/20.
II. Claims 18, drawn to methods for obtaining a location for an orientation of an invasive medical device, classified in A61B5/062.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as using the device without using the second plurality of magnetic field measurements.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate search strings would be required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Babak Techranchi (Reg 55937) on August 23, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-25 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:
In claim 3, invasive surgical device should be changed to invasive medical device in order to keep the claim language consistent. 
In claim 7, the third magnet should be changed to a third magnet.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, claim 12 recites the limitation “substantially similar”. The term “substantially similar” is a relative term which renders the claim indefinite. The term “substantially similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear what spacing is required in order to have “substantially similar” spacing. For examination purposes, a reference disclosing spaced apart sensors will be interpreted as meeting this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haynor et al. (US6263230, hereafter Haynor).
Regarding claim 1, Haynor discloses a system for estimating a location or an orientation of an invasive medical device (Haynor, Col 4, lines 63-67; "The present invention detects the location of the medical tube by sensing the magnetic field produced by a permanent magnet associated with the medical tube. As used herein, the term “associated with” means permanently fixed, removably attached, or in close proximity with, the medical tube"), comprising:
one or more permanent magnets incorporated into the invasive medical device (Haynor, Col 4, lines 63-67; "The present invention detects the location of the medical tube by sensing the magnetic field produced by a permanent magnet associated with the medical tube. As used herein, the term “associated with” means permanently fixed, removably attached, or in close proximity with, the medical tube");
a plurality of magnetic field sensors arranged in a specific topology (Haynor, Col 6, lines 33-40; "Also mounted within the housing 102 are first, second, third, and fourth magnetic sensors 108, 110, 112, and 114, respectively. In a preferred embodiment, the static magnetic sensors 108-112 are spaced to provide maximal separation within the housing 102. In an exemplary embodiment, the magnetic sensors 108-112 are arranged in a substantially planar fashion within the housing 102 and located proximate the corners of the housing") separate from the invasive medical device (Haynor, Col 12, lines 38-41; “As the magnet 120 is moved relative to the housing 102, the movement is detected by three or more of the magnetic sensors and the position of the magnet calculated and shown on the external display”) (Haynor, Figure 5c), the plurality of magnetic field sensors configured to obtain a plurality of magnetic field measurements of the one or more permanent magnets of the invasive medical device (Haynor, Col 6, lines 51-65; "The sensing elements of the magnetic sensors 108-114 are aligned with respect to a common origin such that each magnetic sensor senses the static magnetic field in the same x, y, and z directions. This permits the detection of magnetic field strength in a three-dimensional space by each of the magnetic sensors 108-114. The arrangement of the magnetic sensors 108-114 permits the detection of a magnet in a three-dimensional space within the patient. That is, in addition to locating the magnet within the patient, the detector system 100 provides depth information"); and
one or more processors (CPU 146), coupled to the plurality of magnetic field sensors (Haynor, Figure 5a), configured to:
receive the plurality of magnetic field measurements (Haynor, Col 6, lines 51-65; "The sensing elements of the magnetic sensors 108-114 are aligned with respect to a common origin such that each magnetic sensor senses the static magnetic field in the same x, y, and z directions. This permits the detection of magnetic field strength in a three-dimensional space by each of the magnetic sensors 108-114. The arrangement of the magnetic sensors 108-114 permits the detection of a magnet in a three-dimensional space within the patient. That is, in addition to locating the magnet within the patient, the detector system 100 provides depth information") (Haynor, Claim 1; "a plurality of magnetic sensors supported by the housing, each of the plurality of sensors being oriented in a known direction and generating a set of signals as a function of static magnetic field strength and direction due to the plurality of magnets within the patient"); and
enable a calculation of the location or the orientation of the one or more permanent magnets based on the plurality of magnetic field measurements (Haynor, Claim 1; “the processor further configured to calculate values of an actual magnetic field strength using the set of signals and determining values of the location of each of the plurality of magnets”) (Haynor, Col 6, lines 9-11; "The magnet detection apparatus illustrated in FIGS. 1 and 2 detects the location of the magnet based on the difference in magnetic field strength at the two sensors.").

Regarding claim 2, Haynor discloses all of the limitations of claim 1  as discussed above.
Haynor further discloses wherein the one or more processors are configured, as part of enabling the calculation of the location or the orientation of the one or more permanent magnets, to: obtain, based on the plurality of magnetic field measurements, a plurality of differing magnetic field strength values associated with at least a subset of the magnetic field sensors; and determine the location or the orientation of the one or more permanent magnets using the plurality of differing magnetic field strength values (Haynor, Col 6, lines 9-11; "The magnet detection apparatus illustrated in FIGS. 1 and 2 detects the location of the magnet based on the difference in magnetic field strength at the two sensors.").

Regarding claim 3, Haynor discloses all of the limitations of claim 1  as discussed above.
Haynor further discloses wherein the invasive medical device comprises a catheter or a self-guided electrophysiology (EP) catheter (Haynor, Col 4, lines 45-62; "The term “medical tube” means any type of tube or device which may be inserted into a patient's body, including (but not limited to) catheters [...] catheters include such items as [...] guide wires").

Regarding claim 8, Haynor discloses all of the limitations of claim 1 as discussed above.
Haynor further discloses wherein the invasive medical device is a catheter guidewire (Haynor, Col 4, lines 45-62; "The term “medical tube” means any type of tube or device which may be inserted into a patient's body, including (but not limited to) catheters [...] catheters include such items as [...] guide wires").

Regarding claim 10, Haynor discloses all of the limitations of claim 1 as discussed above.
Haynor further discloses in figure 13 wherein the specific topology is a uniformly-spaced planar grid (Haynor, Figures 4 and 13; showing this) (Haynor, Col 20, lines 65-67; “While the housing 102 is illustrated as a rectangular housing, with the magnetic sensors 108-114 distributed equidistantly within the housing 102”) (Haynor, Col 27, lines 17-20; "FIG. 13 illustrates an array of sixteen magnetic sensors uniformly distributed within the housing at locations S1-S16.") (Haynor, Col 7, lines 5-6; “the magnetic sensing elements may be configured in a planar array”).

Regarding claim 11, Haynor discloses all of the limitations of claim 10 as discussed above.
Haynor further discloses wherein the invasive medical device is located within a perimeter of the uniformly-spaced planar grid (Haynor, Figure 4; showing, the magnet 120 within the perimeter of the magnets 108, 110, 112, and 114) (Col 6, lines 41-46; “The orientation of the magnetic sensors 108-114 is illustrated in FIG. 4 where the magnetic sensors 108-114 are positioned at locations S1 to S4, respectively, near the corners of the housing 102”) (Haynor, Para 21; “One application of the detector system 100 is for the insertion of a catheter into the heart. Positioning a peripherally inserted central catheter (PICC) in the lower half of the Superior Vena cava, just above the right atrium, is a critical application for the detector system 100”) (Haynor, Figure 5b-5c; showing the system covering the heart area since the sensor is described as a uniform grid) (Haynor, Figure 11).

Regarding claim 12, Haynor discloses all of the limitations of claim 10 as discussed above.
Haynor further discloses wherein a spacing between two adjacent magnetic field sensors is substantially similar to a dimension of the one or more permanent magnets (Haynor, Figure 13; showing this) (Haynor, Col 27, lines 17-20; "FIG. 13 illustrates an array of sixteen magnetic sensors uniformly distributed within the housing at locations S1-S16.").
Haynor is interpreted as disclosing this limitation in the claim as best understood by the Examiner in view of the clarity deficiencies outlined above.

Regarding claim 13, Haynor discloses all of the limitations of claim 1 as discussed above.
Haynor further discloses wherein the specific topology is a planar grid (Haynor, Col 7, lines 5-6; “the magnetic sensing elements may be configured in a planar array”) (Haynor, Col 27, lines 17-20; "FIG. 13 illustrates an array of sixteen magnetic sensors […] within the housing at locations S1-S16.") with irregular separations between adjacent magnetic field sensors (Haynor, Col 27, lines 24-30; "the principles of the present invention do not require a specific orientation of any of the sensors at the locations S1-S16 nor, indeed, do the sensors need to be uniformly distributed at the locations S1-S16. However, proper operation of the system 100 does require that the position and orientation of each of the magnetic sensors and magnetic sensing elements be known"; Haynor is interpreted as disclosing a non-uniform distribution since Haynor states that the sensors need not be uniformly distributed).
	
Regarding claim 14, Haynor discloses all of the limitations of claim 1 as discussed above.
Haynor further discloses wherein the specific topology comprises positioning of the plurality of magnetic field sensors in three dimensions (Haynor, Col 7, lines 1-12; "For example, a plurality of magnetic sensors may be configured in a spherical arrangement around a patient's head to detect the location of the magnet 120 in the brain. Furthermore, the magnetic sensing elements need not be orthogonally arranged. For example, the magnetic sensing elements may be configured in a planar array or other convenient configuration suited to the particular application (e.g., the spherical arrangement").

Regarding claim 15, Haynor discloses all of the limitations of claim 1 as discussed above.
Haynor further discloses wherein the plurality of magnetic field sensors is configured as a set of stationary sensors positioned outside of a patient's body when the invasive medical device is inserted into a cavity or an orifice of the patient's body (Haynor, Col 27, lines 4-16; "In this embodiment, the housing 102 may remain fixed in a stationary position on the measurement surface of the patient. In this embodiment, the four magnetic sensors 108-114 may be replaced with a large number of sensors (e.g., sixteen sensors) uniformly distributed throughout the housing 102 to form an array of magnetic sensors (see FIG. 13). As the magnet 120 is moved relative to the housing 102, the movement is detected by three or more of the magnetic sensors and the position of the magnet calculated and shown on the external display") (Haynor, Col 4, lines 63-67; "The present invention detects the location of the medical tube by sensing the magnetic field produced by a permanent magnet associated with the medical tube. As used herein, the term “associated with” means permanently fixed, removably attached, or in close proximity with, the medical tube") (Figure 5b and 5c showing the sensors positioned outside the body).

Regarding claim 16, Haynor discloses all of the limitations of claim 1 as discussed above.
Haynor further discloses wherein the one or more processors is further configured, as part of enabling the calculation of the location or the orientation of the one or more permanent magnets, to: perform, based on the plurality of magnetic field measurements, a geometric feature extraction calculation to generate an initial estimate for each of a plurality of parameters of a model for the location and the orientation of the invasive medical device; and perform, based on the plurality of magnetic field measurements and the initial estimate for each of the plurality of parameters, a refinement calculation to generate a convergence metric and a final estimate for each of the plurality of parameters (Haynor, Col 8, lines 46-63; "the estimation processor 152 performs an iterative comparison between an estimated position of the magnet 120 (see FIG. 2) and a measured position of the magnet 120 based on data derived from the magnetic sensors 108-114. The iterative process continues until the estimated position and the measured position converge, resulting in an accurate measurement of the location a (see FIG. 4) of the magnet 120") (Haynor, Col 7, lines 57-61; "To provide accurate positional information for the magnet 120 in the presence of various forms of noise, the detector system 100 uses known formulas for magnetic field strength, plus actual sensor measurements as inputs to an estimation algorithm that converges to provide an accurate reading of the location and orientation of the magnet 120.") (Haynor, Col 7, lines 42-61; discussing this further).

Regarding claim 17, Haynor discloses all of the limitations of claim 16 as discussed above.
Haynor further discloses wherein the one or more processors is further configured to: update the model based the final estimate for each of the plurality of parameters (Haynor, Col 8, lines 46-63; "the estimation processor 152 performs an iterative comparison between an estimated position of the magnet 120 (see FIG. 2) and a measured position of the magnet 120 based on data derived from the magnetic sensors 108-114. The iterative process continues until the estimated position and the measured position converge, resulting in an accurate measurement of the location a (see FIG. 4) of the magnet 120") (Haynor, Col 7, lines 57-61; "To provide accurate positional information for the magnet 120 in the presence of various forms of noise, the detector system 100 uses known formulas for magnetic field strength, plus actual sensor measurements as inputs to an estimation algorithm that converges to provide an accurate reading of the location and orientation of the magnet 120.") (Haynor, Col 7, lines 42-61; discussing this further).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haynor et al. (US6263230, hereafter Haynor) and Newman et al. (US20140031674, hereafter Newman).
Regarding claim 4, Haynor discloses all of the limitations of claim 3 as discussed above.
Haynor does not clearly and explicitly disclose wherein the one or more permanent magnets consists of a single permanent magnet at a distal end of the invasive medical device.
In an analogous magnetically tracked insertion device field of endeavor Newman discloses wherein a single permanent magnet at a distal end of an invasive medical device is used to track the invasive medical device (Newman, Para 2; “The integrated system employs at least two modalities for improving catheter placement accuracy: […] a tip location system (“TLS”), or magnetically-based (e.g., via permanent magnet(s) or electromagnet(s)) tracking of the catheter tip during its advancement through the vasculature to detect and facilitate correction of any tip malposition during such advancement”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haynor wherein the one or more permanent magnets consists of a single permanent magnet at a distal end of the invasive medical device in order to detect and facilitate correction of tip malposition during advancement of the invasive medical device as taught by Newman (Newman, Para 2).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Haynor et al. (US6263230, hereafter Haynor) and Belson (US20070135803).
Regarding claim 5, Haynor discloses all of the limitations of claim 3 as discussed above.
Haynor does not clearly and explicitly disclose wherein the one or more permanent magnets comprises a first permanent magnet at a distal end of the invasive medical device and a second permanent magnet that is separated from the first permanent magnet by a non-magnetic portion of the invasive medical device.
In an analogous tracked inserted medical device field of endeavor Belson discloses in Figure 120 a first permanent magnet at a distal end of an invasive medical device and a second permanent magnet that is separated from the first permanent magnet by a non-magnetic portion of the invasive medical device (Belson, Figure 120; showing a plurality of magnets separated by non-magnetic portions which articulate) (Belson, Para 554; “sensor assembly 280 shows only the vertebrae 282 of an endoscope for clarity. Discrete magnets 284 having a first orientation may be placed on alternating vertebrae 282 while magnets 286 having a second orientation may be placed on alternating vertebrae 282 between magnets 284. Thus, when the endoscope is moved, e.g., along the direction of travel 292, flux lines 288 having alternating directions on each vertebrae 282 can be sensed by sensor 290. The measured alternating flux lines may be used as an indication of endoscope movement in a first or second direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haynor wherein the one or more permanent magnets comprises a first permanent magnet at a distal end of the invasive medical device and a second permanent magnet that is separated from the first permanent magnet by a non-magnetic portion of the invasive medical device in order to allow an insertion depth and movement to be measured as taught by Belson (Belson, Para 551-554).

Regarding claim 6, Haynor as modified by Belson above discloses all of the limitations of claim 5 as discussed above.
Haynor does not clearly and explicitly disclose wherein the non-magnetic portion comprises (a) a flexible portion, (b) two rigid portions with a hinge between the two rigid portions, or (c) a flexible circular arc with a predetermined radius.
However, Belson further discloses wherein a non-magnetic portion comprises rigid portions with a hinge between the two rigid portions (Belson, Figure 120; showing a plurality of magnets separated by non-magnetic vertebrae which articulate via a hinge) (Belson, Para 554; “sensor assembly 280 shows only the vertebrae 282 of an endoscope for clarity. Discrete magnets 284 having a first orientation may be placed on alternating vertebrae 282 while magnets 286 having a second orientation may be placed on alternating vertebrae 282 between magnets 284. Thus, when the endoscope is moved, e.g., along the direction of travel 292, flux lines 288 having alternating directions on each vertebrae 282 can be sensed by sensor 290. The measured alternating flux lines may be used as an indication of endoscope movement in a first or second direction”) (Belson, Para 548; “Each vertebrae 210 is shown as being schematically connected to adjacent vertebrae via joints 212 which may allow for endoscope articulation through tortuous paths”; the vertebrate in Figure 120 are interpreted as articulating in the same manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haynor as modified by Belson above wherein the non-magnetic portion comprises two rigid portions with a hinge between the two rigid portions in order to allow an insertion depth and movement to be measured as taught by Belson (Belson, Para 551-554).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haynor et al. (US6263230, hereafter Haynor) and Wu et al. (US20190175266, hereafter Wu).
Regarding claim 7, Haynor discloses all of the limitations of claim 3 as discussed above.
Haynor does not clearly and explicitly disclose wherein the one or more permanent magnets comprises three magnets with a first flexible portion between a first magnet at a distal end of the invasive medical device and a second magnet, and a second flexible portion between the second magnet and the third magnet.
In an analogous guided catheter field of endeavor Wu discloses three magnets with a first flexible portion between a first magnet at a distal end of the invasive medical device and a second magnet, and a second flexible portion between the second magnet and the third magnet (Wu, Para 11; "The catheter may also comprise at least a second magnet, the second magnet spaced from the at least one magnet along the axis of the unitary flexible tubing. The catheter may also comprise at least a third magnet, the third magnet spaced from the second magnet along the axis of the unitary flexible tubing").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haynor as modified by Belson above to include a first flexible portion between a first magnet at a distal end of the invasive medical device and a second magnet, and a second flexible portion between the second magnet and the third magnet in order to allow for high performance guidance with relatively low cost as taught by Wu (Wu, Para 5-6) and to allow for tracking of multiple points of the device as needed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haynor et al. (US6263230, hereafter Haynor), Sandhu et al. (US20100121188, hereafter Sandhu), and Almog et al. (US20110092761, hereafter Almog).
Regarding claim 9, Haynor discloses all of the limitations of claim 8 as discussed above.
Haynor does not clearly and explicitly disclose wherein each of the one or more permanent magnets comprises a stainless steel mesh integrated with the invasive medical device.
In an analogous inserted catheter field of endeavor Sandhu discloses wherein a magnet comprises a mesh integrated with an invasive medical device (Sandhu, Para 46; “With reference to FIG. 5, magnetic field source 214 is in the form of a mesh that can be deformed to fit within guide catheter 202”) (Sandhu, Para 45; "For example, FIGS. 3 and 4 depict magnetic field source 214 as a expandable mesh. As indicated herein, a magnetic field source can be a permanent magnet or an electromagnet such as an electromagnet powered via a battery or external power source [...] The mesh can be shaped and configured in any three dimensional structure. For example, a mesh can have a plurality of layers, uniform or variable mesh sizes, multiple magnetic components, or one or more protective layers").
The use of the techniques of using a magnet comprising a mesh taught by  in the invention of an magnetically tracked medical device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the medical device using the magnet; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haynor wherein each of the one or more permanent magnets comprises a mesh integrated with the invasive medical device in order to allow the magnet to be shaped and configured as needed as taught by Sandhu (Sandhu, Para 45) which would allow the device to be more easily navigated within the patient’s body.
Haynor as modified by Sandhu above does not clearly and explicitly disclose wherein each of the one or more permanent magnets comprises a stainless steel.
In an analogous inserted medical device with a magnet field of endeavor Almog discloses wherein a permanent magnet of an medical device comprises stainless steel (Almog, Para 121; “Magnetic plunger 93 is a permanent magnet made from a type of magnetic material, such as for example stainless steel”).
The use of the techniques of using a magnet comprising stainless steel taught by  in the invention of an magnetically tracked medical device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the medical device using the magnet; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haynor as modified by Sandhu above wherein each of the one or more permanent magnets comprises a stainless steel as in order to use a low cost yet high performance system as taught by Almog (Almog, Para 4-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN DENNY LI/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793